Braley, J.
The plaintiff bank is located at Fort Valley in the State of Georgia, while the defendant corporation is a dealer in fruit and produce with a usual place of business at Springfield in this Commonwealth. For some years the company purchased carloads of peaches in Georgia, and at the beginning of the “ peach season ” in 1920 it wrote the plaintiff in substance, that one James of Fort Valley, “ will again represent us this season by buying peaches, and we are glad to advise that we will again honor his drafts for this season, covering any peaches that he may have purchased for our account, drafts to have invoice and bill of lading attached.” The plaintiff replied that it would honor the drafts of James during the present season “ according to the terms of your letter. You, of course, know that we expect immediate payment upon presentation regardless of arrival or condition of fruit. Any differences or adjustments are to be made between you and Mr. James, and payment of drafts not delayed nor based upon same, as the bank is a party neither to the purchase nor the sale of the fruit. We are accepting this guarantee as a courtesy to you, and we have recourse only on you for the payment of the drafts. ... If this is not agreeable to you, we kindly ask that you advise us at once.” The defendant made no reply, and the contract between the parties rests on this correspondence.
*158The promise of the defendant was not a promise to pay absolutely upon presentation, but to pay only if the invoice and bill of lading were attached to the draft. The acceptance of the draft or drafts by the defendant, and the handing over of the bill or bills of lading were to be concurrent, and part of one transaction. It is also manifest that the plaintiff was not to hold the bills of lading as security for the payment of the drafts. Newcomb v. Boston & Lowell Railroad, 115 Mass. 230. Lanfear v. Blossman, 1 La. Ann. 148. National Bank of Commerce of Boston v. Merchants’ National Bank of Memphis, 91 U. S. 92. Shepherd v. Harrison, L. R. 4 Q. B. 196; S. C. L. R. 5 H. L. 116, 123.
It appeared from the depositions introduced by the plaintiff that, when the draft in suit was presented by James and was paid by the plaintiff, there was attached an invoice with a bill of lading. But whether, when the plaintiff forwarded the draft to a bank at Springfield for collection, the invoice and bill of lading were still attached, is not affirmatively shown. The contention of the plaintiff, that the invoice and bill of lading having been attached when the draft was cashed, the liability of the defendant became fixed, is disposed of for reasons previously stated. If the jury believed the evidence of the defendant’s treasurer, that when the draft “ was presented to his bank for payment . . . there was not attached thereto an invoice nor a copy of the bill of lading,” the plaintiff could not recover, and the refusal of the trial judge so to rule was erroneous.
It follows that a verdict for the plaintiff was improperly ordered, and the entry must be,

Exceptions sustained.